RESCRIPT
CAPOTOSTO, J.
The plaintiff, a passenger in a cab of the defendant company, was injured in a collision ■between one of the defendant’s cabs and an automobile at the intersection of Francis and G-aspee streets in the City of Providence shortly after midnight of March 28, 1926. A verdict for $1800 having been returned in favor of the plaintiff, the defendant now moves for a new trial.
The evidence was conflicting and' might have led reasonable men to’ different results. The verdict is supported by the weight of the evidence if credence is given to the plaintiff’s, testimony. The jury saw fit to believe that evidence. In the absence of proof positively showing or tending to show that the testimony of the plaintiff was unworthy of reliance, this Court finds that the jury was justified in reaching the conclusion which it did.
The damages awarded are not excessive • in view of the injuries and loss of personal property sustained.
Motion for new trial denied.